July 18, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                           SAMMY VELA, Appellant

NO. 14-12-00822-CV                      V.

                         THERESA VELA, Appellee
                     ________________________________

       This cause, a restricted appeal from the final summary judgment in favor of
appellee, Theresa Vela, signed March 5, 2012, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

      We order appellant Sammy Vela to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.